UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2353



ARTHUR MCMILLAN,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-96-1227-3-19-BC)


Submitted:   July 2, 1998                   Decided:   July 16, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur McMillan, Appellant Pro Se. Michael Stephen Pauley, LIDE,
MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing his

employment discrimination action. We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. McMillan v. South

Carolina Dep’t of Corrections, No. CA-96-1227-3-19-BC (D.S.C. Sept.

2, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2